



form8kexhibit_image1.jpg [form8kexhibit_image1.jpg]




July 14, 2020


Re:     Temporary Base Salary Reduction
 
Dear Suri:
 
In response to the continuing COVID-19 global pandemic, this letter confirms our
agreement regarding a voluntary reduction in Base Salary payable pursuant to the
Amended and Restated Executive Employment Agreement, effective as of February 9,
2018, as amended, between yourself and ARC Document Solutions, Inc. (“ARC”)
(collectively, the “Executive Agreement”) on terms set forth below. (Terms not
otherwise defined in this letter shall have the meaning ascribed to them in the
Executive Agreement.)
 
1.
Effective as of July 5, 2020, Base Salary payable under the Executive Agreement
shall be voluntarily reduced by forty-five percent (45%) (the “Base Salary
Reduction”) until further agreement between the parties to the Executive
Agreement (the “Effective Period”).



2.
Notwithstanding anything to the contrary contained in this letter, if your
employment with ARC is terminated by ARC without Cause or by you for Good Reason
during the Effective Period, any severance benefits payment to you under the
Executive Agreement shall be calculated based on the amount of Base Salary set
forth in Section 3(a) of the Executive Agreement, without taking into account
the Base Salary Reduction.  



Except as specifically amended by this letter, the Executive Agreement remains
in full force and effect without modification.
 
Please confirm your acknowledgement and agreement with the foregoing by signing
where indicated below.
 


Very truly yours,
        
ARC Document Solutions, Inc.


/s/ Dilantha Wijesuriya________
Dilantha Wijesuriya
Chief Operating Officer


ACKNOWLEDGED AND AGREED:
 
 
/s/ Kumarakulasingam Suriyakumar     
By: Kumarakulasingam Suriyakumar







12657 Alcosta Blvd., Suite 200 San Ramon, CA 94583 925-949-5100 www.e-arc.com

